Title: From George Washington to Henry Laurens, 20 November 1778
From: Washington, George
To: Laurens, Henry


  
    Sir
    Head Quarters Fredericksburg [N.Y.] 20th Novr 1778
  
  Mr Wheelock will have the honor of presenting this letter to your Excellency. He waits on Congress upon the affairs of a regiment, under the command of Colonel Bedel, which it seems was raised in the Coos Country—or at least has been kept up since March last, upon the recommendation of the Marquis Fayette, when at Albany. This Corps according to the inclosed state by Mr Wheelock, who is the Lieut. Colo. to which I beg leave to refer Congress—and according to other information I have received, was at first assembled under the direction of Major Genl Gates about this time twelve months for the purpose of a sudden enterprize against St Johns & the Enemy’s armed Vessels lying there—and was engaged till the last of March. I cannot undertake to say in what manner or how usefully this regiment has been employed or to what extent in point of Men, but Mr Wheelock says, it has been of great service. And the object of his present journey is to obtain the direction of Congress for their being paid—when proper rolls are produced—and their determination whether it is to be disbanded now—or continued till April next, the period for which the Men are said to have engaged, though the Marquis’s recommendation extended only to the end of the present Campaign. The Regt may or may not be necessary in future—Much will depend on the system of conduct the Enemy pursue the next Campaign and on our own operations. I would observe under its present engagement, its 
    
    
    
    services were to be local—or at least confined to a certain Quarter. If it should be deemed expedient to reinlist it, if practicable it should be done on the general scale of acting whereever it may be requisite—though perhaps it may not be possible to accomplish it; and in such case it will also be material for the Public to have a more perfect knowledge of its arrangements than what I apprehend it has hitherto had. I have the honor to be with great respect Your Excellencys most Obet Servant

  Go: Washington

